Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to RCE/Amendment filed 03/07/2022.
Claims 1-20 are pending in this application. In the Amendment, claims 1, 11 and 20 are amended. 

	Response to Arguments
Applicant’s arguments with respect to claims amended 03/07/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwatra et al. (“Kwatra”, US 2019/0243890) in view of Rao et al (“Rao”, US 2019/0266185) in view of Brehm et al. (“Brehm”, US 2020/0110810) and further in view of Maloney et al. (“Maloney”, US 11,010,034).
As per claim 1, Kwatra teaches a computer-implemented method comprising: 
accessing application activities of a user of an application (Kwatra, para.21, monitor user actions), 
forming a user preference based on the application activities (Kwatra, para.25, user may modify content that is learned as user preference); 
identifying a context of a current activity of the application (Kwatra, para.26, cognitive context of user: user inputted info, user activity, etc), the context indicating a frequency of user engagement with the application (Kwatra, para.26, user’s computer activity), user content present in the application (Kwatra, para.26- 30, user inputted information); and 
generating the content recommendation in the application based on the context of the current activity of the application and the user preference (Kwatra, Fig.1, suggested content 120; para.20, 26, 29-30, 34-35, user context and user feedback to suggest content).
However, Kwatra does not teach the context indicating a frequency of user engagement with previous content recommendations generated by the application and the frequency of engagement indicating a number of times the user has opened the application within a time period.  Rao teaches a method of recommending content wherein the context indicates a frequency of user engagement with previous content recommendations generated by the application (Rao, para.46, repetitive rejection of recommendation) and the frequency of engagement indicating a number of times the user has opened the application within a time period (Rao, para.49, consumption of app happening within a period of time).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Rao’s teaching with Kwatra’s method in order to provide customized content to users.
Furthermore, the method of Kwatra and Rao does not teach user activities indicating a focus mode prior to a display of a content recommendation and preventing the application from displaying the content recommendation as part of the current activity of the application based on the context of the current activity of the application. Brehm teaches a method of recommending content wherein user activities indicating a focus mode prior to a display of a content recommendation (Brehm, para.53-54, 57-58, 61, viewing metrics determines engagement level) and preventing the application from displaying the content recommendation as part of the current activity of the application based on the context of the current activity of the application (Brehm, para.20, 56, 61, if user engaged in content then blocks recommendation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Brehm’s teaching with the method of Kwatra and Rao in order to prevent distracting the user (Brehm, para.61).
Additionally, the method of Kwatra, Rao and Brehm does not teach the application configured to form content slides for presentation and the content recommendation indicating a variation of one or more of the content slides present in the application.  Maloney teaches a method of improving presentations wherein the application forms content slides for presentation (Maloney, col.2, line 66 - col.3, line 7, presentation app) and the content recommendation indicating a variation of one or more of the content slides present in the application (Maloney, col.5, lines 18-33, slide design suggestions). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Maloney’s teaching with the method of Kwatra, Rao and Brehm in order to improve various types of applications.

As per claim 2, the method of Kwatra, Rao, Brehm and Maloney teaches the computer-implemented method of claim 1, wherein forming the user preference further comprises: 
identifying a pattern of the application activities of the user (Kwatra, para.26, background process monitors user activity);
identifying a user profile of the user (Kwatra, para.26, historical input, social media info);
training a machine learning model based on the user profile and the pattern of the application activities of the user (Kwatra, para.26, training data input to create/train/update a model); and 
generating the user preference based on the machine learning model (Kwatra, para.25, 30, 34, user preferences generated from monitored/learned activities). 
As per claim 6, the method of Kwatra, Rao, Brehm and Maloney teaches the computer-implemented method of claim 1, further comprising: 
causing a display of a first user interface element adjacent to a second user interface element in response to generating the content recommendation (Kwatra, para.29, Fig.1, suggested content 120), the first user interface element comprising a first content selected by the user of the application (Kwatra, para.28, first content 110), the second user interface element comprising a second content from the content recommendation (Kwatra, para.29, Fig.1, suggested content 120). 
wherein a first display format of the first content is selected by the user of the application (Kwatra, para.28, first content 110 selected if suggested content rejected), wherein a second display format of the second content is provided by the content recommendation (Kwatra, para.29, Fig.1, suggested content 120), wherein the second display format comprises a modification of the first display format, the first display format comprising a first graphical format of the first content, the second display format comprising a second graphical format based on the first content (Kwatra, Fig.1, suggested content 120 modification of first content; para.20, 26, 29-30, 34-35, user context and user feedback to suggest content).
As per claim 7, the method of Kwatra, Rao, Brehm and Maloney teaches the computer-implemented method of claim 1, wherein determining whether to display the content recommendation is further based on a pattern of the user's selecting previous content recommendations in the application (Kwatra, para.30-31; Rao, para.46, repetitive rejection of recommendation).
As per claim 8, the method of Kwatra, Rao, Brehm and Maloney teaches the computer-implemented method of claim 1, further comprising: determining that the user has operated the application more than a preset threshold (Brehm, para.20, 56, 61, when user’s engagement exceeds threshold recommendations are blocked); and preventing the application from displaying the content recommendation in a user interface element of the application in response to determining that the user has operated the application more than the preset threshold (Brehm, para.20, 56, 61, when user’s engagement exceeds threshold recommendations are blocked).
As per claim 9, the method of Kwatra, Rao, Brehm and Maloney teaches the computer-implemented method of claim 1, further comprising: determining that a configuration of the application indicates a do-not-disturb mode (Brehm, para.53-54, 57-58, 61, viewing metrics determines user’s engagement level/mode); and preventing the application from displaying the content recommendation in a user interface element of the application in response to determining that the configuration of the application indicates the do-not-disturb mode (Brehm, para.56, 61, if user engaged in content then blocks recommendation). 
As per claim 10, the method of Kwatra, Rao, Brehm and Maloney teaches the computer-implemented method of claim 1, wherein the application comprises at least one of an enterprise content creation application, an enterprise collaboration application, and an enterprise communication application (Maloney, col.10, line 63-col.11, line 15, presentation app is content creation app). 
Claims 11-12 are similar in scope to claims 1-2 respectively, and are therefore rejected under similar rationale.
As per claim 16, the apparatus of Kwatra, Rao, Brehm and Maloney teaches the computing apparatus of claim 11, wherein the instructions further configure the apparatus to: cause a display of a first user interface element adjacent to a second user interface element in response to generating the content recommendation (Kwatra, para.29, Fig.1, suggested content 120), the first user interface element comprising a first content selected by the user of the application (Kwatra, para.28, first content 110), the second user interface element comprising a second content from the content recommendation (Kwatra, para.29, Fig.1, suggested content 120), wherein a first display format of the first content is selected by the user of the application (Kwatra, para.28, first content 110 selected if suggested content rejected), wherein a second display format of the second content is provided by the content recommendation (Kwatra, para.29, Fig.1, suggested content 120), wherein the second display format comprises a modification of the first display format, the first display format comprising a first graphical format of the first content, the second display format comprising a second graphical format based on the first content (Kwatra, Fig.1, suggested content 120 modification of first content; para.20, 26, 29-30, 34-35, user context and user feedback to suggest content), wherein the application comprises at least one of an enterprise content creation application, an enterprise collaboration application, and an enterprise communication application (Maloney, col.10, line 63-col.11, line 15, presentation app is content creation app). 
Claims 17-19 are similar in scope to claims 7-9, and are therefore rejected under similar rationale.
Claim 20 is similar in scope to claim 1, and is therefore rejected under similar rationale.

Claims 3-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kwatra et al. (“Kwatra”, US 2019/0243890), Rao et al (“Rao”, US 2019/0266185), Brehm et al. (“Brehm”, US 2020/0110810) and Maloney et al. (“Maloney”, US 11,010,034)in view of Dotan-Cohen et al. (“Dotan-Cohen”, US 2017/0031575).
As per claim 3, the method of Kwatra, Rao, Brehm and Maloney teaches the computer-implemented method of claim 1, however, does not teach wherein forming the user preference further comprises identifying a cohort of the user based on a user profile of the user; identifying a cohort application preference corresponding to the cohort of the user; and generating the content recommendation based on the context of the current activity of the application and the cohort application preference.  Dotan-Cohen teaches a method of tailoring an interface wherein forming user preferences comprises identifying a cohort of the user based on a user profile of the user (Dotan-Cohen, para.22, similar user identified based on common features); identifying a cohort application preference corresponding to the cohort of the user (Dotan-Cohen, para.22, other user activity history relied upon for preferences); and generating the content recommendation based on the context of the current activity of the application (Dotan-Cohen, para.45, contextual information extractor) and the cohort application preference (Dotan-Cohen, para.36, user activity monitor infers probable actions).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Dotan-Cohen’s teaching with the method of Kwatra, Rao, Brehm and Maloney in order to generate recommendations for new users (Dotan-Cohen, para.22).
As per claim 4, the method of Kwatra, Rao, Brehm, Maloney and Dotan-Cohen teaches the computer-implemented method of claim 3, 
wherein the application activities comprise: a number of times the user has selected a previous content recommendation displayed in a second user interface element of the application (Kwatra, para.26, feedback from user adjust model; Rao, para.46, repetitive rejection of recommendation), and user content being present in a first user interface element of the application (Kwatra, para.26, feedback to accept/reject content), and 
wherein the cohort of the user is determined based on: an enterprise profile of the user, collaborators of the user, a group within the enterprise to which the user belongs, an operating system of the client device, and a time and day of the application activities of the user (Dotan-Cohen, para.22, 36, 45-46, similar user identified based on common features, proximity, work colleagues, friends or the like). 
As per claim 5, the method of Kwatra, Rao, Brehm and Maloney teaches the computer-implemented method of claim 1, however does not teach the method further comprising: determining that a number of application activities of the user is below a minimum activity threshold for the application; in response to determining that the number of application activities of the user is below the minimum activity threshold for the application, identifying a cohort of the user based on a user profile of the user; identifying a cohort application preference corresponding to the cohort of the user; generating the content recommendation based on the context of the current activity of the application and the cohort application preference; and causing a display of the content recommendation in a user interface element of the application based on the cohort application preference. Dotan-Cohen teaches a method of tailoring an interface wherein determining that a number of application activities of the user is below a minimum activity threshold for the application (Dotan-Cohen, para.22, little user activity history implies that activity is determined to be below a minimum threshold); in response to determining that the number of application activities of the user is below the minimum activity threshold for the application, identifying a cohort of the user based on a user profile of the user (Doten-Cohen, para.22, little user activity history implies that activity is determined to be below a minimum threshold wherein in response to a situation where a user, such as a new user who has no activity, then the activity of other users i.e. cohorts are identified and relied upon for inferences of the new user); identifying a cohort application preference corresponding to the cohort of the user (Dotan-Cohen, para.22, other user activity history relied upon for preferences); generating the content recommendation based on the context of the current activity of the application (Dotan-Cohen, para.45, contextual information extractor) and the cohort application preference (Dotan-Cohen, para.36, user activity monitor infers probable actions); and causing a display of the content recommendation in a user interface element of the application based on the cohort application preference (Dotan-Cohen, para.59-63, content item generator). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Dotan-Cohen’s teaching with the method of Kwatra, Rao, Brehm and Maloney in order to generate recommendations for new users (Dotan-Cohen, para.22).
Claims 13-15 are similar in scope to claims 3-5 respectively, and are therefore rejected under similar rationale.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAJEDA MUHEBBULLAH whose telephone number is (571)272-4065.  The examiner can normally be reached on Mon-Thur 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B. Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./
Sajeda Muhebbullah            Examiner, Art Unit 2177   

/CESAR B PAULA/            Supervisory Patent Examiner, Art Unit 2177